Pfeifer, J.,
concurring in judgment only.
{¶ 17} “Although the sale price is the ‘best evidence’ of true value of real property for tax purposes, it is not the only evidence. A review of independent appraisals based upon factors other than the sale price is appropriate where it is shown that the sale price does not reflect true value. (Columbus Bd. of Edn. v. Fountain Square Assoc., Ltd. (1984), 9 Ohio St.3d 218, 219 [9 OBR 528, 459 N.E.2d 894], construed.)” Ratner v. Stark Cty. Bd. of Revision (1986), 23 Ohio St.3d 59, 23 OBR 192, 491 N.E.2d 680, syllabus.
{¶ 18} This standard has prevailed for almost 20 years. It is reasonable and should not be overturned lightly. Ratner confirmed that a recent sale is the best evidence of value. See R.C. 5713.03. That conclusion is reasonable, but it ought not to be etched in stone, because many factors can affect the price a buyer is willing to pay. See R.C. 5715.01. The second part of the Ratner standard sensibly recognizes this unremarkable fact by requiring an independent appraisal to establish a valuation different from a recent sales price.
{¶ 19} Quite simply, there is no reason to overturn Ratner or to embrace unnecessarily rigid rules to govern valuation. As I wrote in Dublin-Sawmill Properties v. Franklin Cty. Bd. of Revision (1993), 67 Ohio St.3d 575, 578, 621 N.E.2d 693 (Pfeifer, J., dissenting), “[b]lind reliance on purchase price to determine fair market value of real estate is simplistic and naive.” Further, strict adherence to the standard advanced in the majority opinion might invite the unscrupulous to attempt to lessen their tax burden with sham transactions.
{¶ 20} I am not unmindful of R.C. 5713.03, on which the majority opinion so heavily relies. That provision, however, is not the only one in the Revised Code that addresses real estate valuation. R.C. 5715.01 states, “The tax commissioner shall direct and supervise the assessment for taxation of all real property. The commission shall adopt, prescribe, and promulgate rules for the determination of true value and taxable value of real property * * *. * * * The rules shall *274provide that in determining the true value of lands or improvements thereon for tax purposes, all facts and circumstances relating to the value of the property, its availability for the purposes for which it is constructed or being used, its obsolete character, if any, the income capacity of the property, if any, and any other factor that tends to prove its true value shall be used.” The Rainer standard reasonably balances the rigid approach of R.C. 5713.03 with the more nuanced approach of R.C. 5715.01. Rainer should not be overruled.
Kadish, Hinkel & Weibel and Kevin M. Hinkel, for appellee Berea City School District Board of Education.
Siegel, Siegel, Johnson & Jennings Co., L.P.A., Fred Siegel, and Anita S. Johnson, for appellant.
{¶ 21} Despite my disagreement with the majority opinion, I concur in judgment because the recent sale provides the best evidence of true value in this case.
Moyer, C.J., concurs in the foregoing opinion.